on       11/20/2015              4:06:38    PM


                                                                             OFFICE                  OF   STAN          STANART                                            FILED IN
                                                                           COUNTY            CLERK,          HARRIS       COUNTY,                    TEXAS          1st COURT OF APPEALS
                                                                                       CIVIL         COURTS         DEPARTMENT                                          HOUSTON, TEXAS
                                                                                                                                                                    11/20/2015 4:09:46 PM
November               20,      2015
                                                                                                                                                                    CHRISTOPHER A. PRINE
                                                                                                                                                                             Clerk
       Court        of Appeals
301      Fannin
Houston,             Texas         77002




                                                                                         LETTER OF ASSIGNMENT

Trial      Court          Docket        Number:               1056402
Trial      Court          Number:             One       (1)


Style:
  VALDO                 RODRIGUEZ,                                                                AND         VS.      NORA
  DBA           ROLEM                 AUTO               SALES
 APPELLANT(S)                                                                                                          APPELLEE(S)


Judge: CLYDER LEUCHTAG

                                Attorney:                                                                              Appellee(s)                 Attorney:
  Ernie                         No.     24072106                                                                       Elizabeth             M.      Bruman,           No.         13882700
  616      FM        1960       Suite         105                                                                      4560        Cypress             Creek     Parkway                West,     Suite       104
  Houston,             Texas          77090                                                                            Houston,              Texas       77069
 Phone:             (832)       305-7694                                                                               Phone:        (281)           583-0089
  Fax:      (832)           553-2984                                                                                   Fax:      (281)        587-9342
 E-Mail:            N/A                                                                                                E-Mail:        N/A




Valdo          Rodriguez,              et al.,        appellants,                 a Notice        of Appeal      on   November               11,     2015       from         the    Final                       that     was
signed         on     October           12,      2015.


A Motion              to Modify               Final                         was              on   November       6, 2015.


The       Clerk’s           Record         is due        to your        office    on   or before                      9, 2015.




/S/Joshua             Alegria
Joshua         Alegria
Deputy          Clerk
P.O.      Box        1525
Houston,             TX       77251-1525
(713)       755-64211>.o.




                                                                                       Box    1525   I           TX                      I     (713)     755-6421


                                                                                                                                                                                                   1      1




                                                                                                                                                                                                                               1
                                                                                                    FILED
                                                                                            11/11/201512:07
                                                                                                       PM
                                                                                                   Stanart




 NORA AVILA                                       §      IN THE COUNTY CIVIL COURT
 Plaintiff,                                       §
                                                  §
 V.                                               §       AT LAW NO. 1

 VALDO RODRIGUEZ,                                 §
 INDIVIDUALLYAND DBAROLEM                         §
 AUTO SALES                                       §
 Defendants.                                      §       HARRIS COUNTY, TEXAS

                                     NOTICE
                                          OFAPPEAL
                           Rodriguez,
                   Valdo                     to this case,      this Notice of Appeal seeking to
                                                                                                          _
     the trial court’s judgment or other appealable order. The trial court, trial court case number
and style of this matter are shown in the above caption. The judgment or order appealed from
was signed on October 12, 2015.
       Defendantdesires to appealthe judgment enteredagainsthim. This appeal is being taken
     the County Civil Court at Law Number 1, Harris County, Texas; to be sent to the lst or
14th District Court of Appeals of Texas.
       This notice is being       on November 11, 2015.

                                             Respect|



                                                BarNo 072106
                                             Texas
                                             616 FM 1960, Suite 105
                                                      Texas 77090
                                             Phone: (832) 305-7694
                                             Fax: (832) 553-2984
                                             Attomey for Defendant
                                CERTIFICATE
                                        OFSERVICE
       I certifythat on Novemberll, 2015, a true and            copy of the Notice of Appeal was
served
    onthePlaintiff
              andtheCo-Defendant.1




                                                                                                      2
                                           CAUSENO.1056402
 NORA AVILA
                                                §               1N THE COUNTY COURT OF

                                                                HARRIS                 x As
VALDO RODRIGUE
            ,                                   §               COURT NO. 1
ANDDBAROLEMAUTOSALES                            §
                                           FINAL
       Atthe         on this cause,all      appearedthroughtheir           of recordand
ready for       The judgment dated May 29, 2015 and the
                                                        Order           vacating the judgment dated
July 22, 2015 are incorporated herein.
                                               hearing the evidence and the argument
                                                                                                the
Court hereby         and it is:

       ORDERED,                      and DECREED that Nora Avila           ("Avila") shall have and
recover from Valdo (aka Wsbaldo and Osbaldo) Rodriguez dba Rolem
                                                                 Auto        Sales and Rolem Au.to
Service and Manuel Rodriguez dba Rolem Auto
                                            Service, jointly and severally, the following
                                                                                          sums:
                1)      thesumof                 ,




               4)       attorney’s fees in the amount of $10,150.00, plus
                        costs of $498.15;                                 expenses excluding court

               5)       additional appellate attorney’s fees of
                                                                               if any Defendant
                        unsuccessfullyappealsthis case to the         Appeals;
               6)       additionalappellate attorneys’fees of
                        petition for review or appeal in the Texas          any Defendant
                                                                   Supreme Court;
               7)       court costs; and

               8)      post judgment interest shall      at 5% per annum, compounded annually.


                                             Page -1-




                                                                                                      3
        ITISFURTHER                                    and
                                                         DECREED
                                                             that
                                                               Avila
                                                                  shall
                                                                     have
recoverfromManuel               additionalattomey’sfeesinthe
                                                                            14,594.50andexpenses
of $995.31. It is                that
       All          not expresslygrantedhereinis denied. This
                                                                            is    disposesof all
claims, causes of action,        and requests for      and is appealable.

               on                            ,2015.


                                                     PRESIDING
                                                         JUDGE
APPR
   VED:
LAW OFFICE OF ELIZABETH BRUMAN,
                                P.C.s




                 M. Bruman
      StateBarNo.13882700
      4560 Cypress Creek                   Suite 104
      Houston,Texas77069
      Phone:(281)583-0089
      Fax: (281) 587-9342

ATTORNEY
    FOR
      NORA
        AVILA




                                          Page -2-




                                                                                                   4
       I hereby
             certify
                  thata trueandcorrect
                                    copyofthe                         hasbeen        uponall
counsel/parties of record via the method indicated on this the        day   October, 2015, as
follows:

                                       Valda
               ViaE-mail                                  and
                    Garcia
              616 Cypress Creek             Suite 105
                      Texas 77090



                 E-mail                         and
              HectorA.
              2702     YorkRoad
                        Texas 77093,


                                                                  /
                                                                                                _

                                                    ElizabethM.




                                                                       of
                                                                              for best




                                                                                                    5